Citation Nr: 0916064	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-34 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for residuals of nasal 
surgery.

4.	Entitlement to service connection for sleep apnea, to 
include as secondary to in-service nasal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested in active 
service or within one year of service discharge, and any 
current bilateral hearing loss is not otherwise 
etiologically related to such service.

2.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to such service.

3.	The competent evidence of record does not indicate the 
Veteran currently suffers from chronic residuals of in-
service nose surgery.

4.	Sleep apnea was not manifested in active service, and any 
current sleep apnea is not otherwise etiologically related 
to such service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

2.	Recurrent tinnitus was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	Chronic residuals of nasal surgery was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.	Sleep apnea was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in October 2006.  
The RO's June 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Finally, the June 2006 VCAA letter included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006)

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC) and all private treatment 
records identified by the Veteran have also been obtained.  
The Veteran has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's service connection claims, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from 
chronic residuals of in-service nasal surgery, or that his 
current bilateral hearing loss, tinnitus or sleep apnea are 
etiologically related to active service.  In this respect, 
the Board observes the Veteran is not competent to provide 
evidence of a diagnosis or etiology of a condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As he has not 
satisfied all the elements of McLendon, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Bilateral Hearing Loss and Recurrent Tinnitus

The Veteran asserts he suffers from tinnitus and bilateral 
hearing loss as a result of acoustic trauma suffered during 
active service.  Initially, the Board observes the RO has 
conceded in-service acoustic trauma; the Board concurs.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

The report of an October 2007 VA audiology evaluation 
indicates the Veteran currently suffers bilateral 
sensorineural hearing loss for VA purposes.  See 38 C.F.R. 
§ 3.385.  Further, the October 2007 audiology report 
indicates the Veteran suffers from recurrent tinnitus.

Service medical records indicate the Veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in February 1966 and January 1969, 
respectively.  Prior to November 1967, military audiometric 
results were reported in American Standards Association (ASA) 
units; VA used ASA units prior to July 1966.  However, in 
July 1966, VA adopted International Organization for 
Standardization (ISO) units, and the military followed suit 
in November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  
The military audiogram in the instant case conducted in 1966 
must be converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the Veteran's February 1966 entrance examination, pure 
tone thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
20
10
10
--
10

Speech recognition ability was not reported.

On examination pending service discharge in January 1969, 
pure tone thresholds, in decibels, recorded in ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
10
LEFT
5
5
5
--
10

Again, speech recognition ability was not reported.  There 
were no findings or complaints pertaining to hearing loss.  
In comparing the February 1966 and January 1969 audiometric 
evaluations, the Board observes the Veteran's hearing 
slightly improved at most frequencies during service.  Thus, 
the Board observes the Veteran did not suffer from a hearing 
disability in active service.

Further, there is no evidence of record to indicate the 
Veteran sought treatment for or was diagnosed with a hearing 
loss disability until October 2007, over 35 years post-
service.  As there was no bilateral hearing loss for VA 
purposes shown within one year of service discharge, the 
presumption of service connection does not apply.  See 
38 C.F.R. §§ 3.307, 3.309(a).

The Board observes that the lack of evidence of hearing loss 
or tinnitus during service or immediately following service 
is not fatal to the Veteran's claim.  Rather, the Board must 
now turn to the issue of whether there is competent evidence 
which attributes any post-service hearing loss or tinnitus to 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  See 
also 38 C.F.R. § 3.303(d).

The Board acknowledges the Veteran's contentions that he has 
suffered from tinnitus, or "ringing in the ears", since his 
last year in active service.  However, the Board observes the 
competent evidence of record is absent findings or complaints 
of tinnitus until no earlier than 2007, approximately 38 
years after the Veteran's separation from active military 
service.  This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Additionally, the lengthy lapse in time between the 
Veteran's active service and the first evidence of hearing 
loss and tinnitus weighs against his claim.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any current bilateral hearing loss and tinnitus and 
in-service acoustic trauma.  The Board finds that the 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  In this regard, the Veteran has not 
produced any competent medical evidence or competent medical 
opinion linking the Veteran's current hearing loss and 
tinnitus to his active service.  The Board notes that 
although the Veteran is competent to provide evidence 
regarding the existence of tinnitus, he is still not 
competent to opine as to its etiology.  See Espiritu, supra.  

In sum, there is no probative competent medical evidence of a 
relationship between currently diagnosed bilateral hearing 
loss and tinnitus and active service or continuity of 
symptomatology asserted by the Veteran.  Rather, the 
competent evidence of record, particularly the service 
treatment records and lack of post-service medical records 
regarding tinnitus, preponderates against a finding that the 
Veteran has tinnitus related to service or any incident 
thereof.  In addition, the length of time between the 
Veteran's separation from active service and the first 
medical evidence of hearing loss also weighs against the 
Veteran's claim of service connection for bilateral hearing 
loss on both a presumptive and direct basis.  

Finally, the Board acknowledges that the Veteran himself has 
claimed his current bilateral hearing loss and tinnitus arise 
from his active service.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, supra.  Consequently, lay assertions 
of medical diagnosis or etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral hearing loss and tinnitus, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).

Residuals of In-Service Nasal Surgery

The Veteran maintains he suffers from residuals of an in-
service nasal surgery.  While the evidence indicates the 
Veteran underwent a septorhinoplasty in July 1968, the Board 
notes that there is no evidence that the Veteran currently 
suffers any chronic residuals of the 1968 nasal surgery.  In 
this regard, the Board acknowledges the Veteran's contention 
that his currently diagnosed sleep apnea constitutes a 
residual of the in-service surgery.  However, there is no 
competent medical opinion of record to support the Veteran's 
assertion.  Further, as noted above, as a layman, the Veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
the Veteran suffers from chronic residuals of an in-service 
nasal surgery.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that he 
suffers from such a disorder, and the evidence included in 
the record weighs against granting the Veteran's claim of 
service connection.  




Sleep Apnea

The Veteran contends that his currently diagnosed sleep apnea 
is secondary to his in-service nasal surgery.  However, as 
discussed above, there is no competent evidence of record to 
suggest the in-service nasal surgery resulted in any chronic 
condition, to include sleep apnea.  As such, the Veteran's 
claim fails on a secondary basis.  However, the Board must 
address whether service connection may be granted for sleep 
apnea on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 
1040 (Fed. Cir. 1994).

While the evidence of record reveals that the Veteran 
currently suffers from chronic sleep apnea, the competent, 
probative evidence of record does not etiologically link the 
Veteran's current disability to his service or any incident 
or disorder incurred therein.  With regards to direct service 
connection, service medical records are absent complaints or 
findings of sleep apnea, or any other sleep disorder.  In 
addition, during the January 1969 clinical examination for 
separation from service, the Veteran's nose and sinus 
clinical evaluation were noted as normal.  Thus, there is no 
medical evidence that shows the Veteran suffered from chronic 
sleep apnea during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of chronic sleep apnea.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

In the instant case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current sleep apnea and an event or occurrence in service.  
The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed sleep apnea arises from his active 
service.  However, as noted above, as a layman, the Veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  See Espiritu, supra.  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that while the Veteran was first 
diagnosed with sleep apnea in 2005.  This is more than 35 
years since the Veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of sleep apnea weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
currently diagnosed sleep apnea is etiologically related to 
his active service.  The normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is also probative evidence against the claim 
for direct service connection.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for sleep apnea, and the 
benefit of the doubt rule does not apply. See 38 U.S.C.A. § 
5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for recurrent tinnitus is denied.

Service connection for residuals of nasal surgery is denied.

Service connection for chronic sleep apnea is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


